Citation Nr: 9914828	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-06 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.
 
2.  Entitlement to service connection for residuals of an 
injury to the right index finger.

3.  Whether a claim of entitlement to service connection for 
residuals of frostbite of the hands and feet is well 
grounded.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
September 1983.  He had subsequent duty in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above noted claims.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that any current right shoulder 
disability is the result of a disease or injury incurred in 
service.

2.  No medical evidence has been presented or secured to 
render plausible a claim that any current right index finger 
disability is the result of a disease or injury incurred in 
service.

3.  No medical evidence has been presented or secured to 
render plausible a claim that any current hand or foot 
disability is the result of a disease or injury incurred in 
service.


CONCLUSION OF LAW

The claims for service connection for are not well grounded, 
and there is no statutory duty to assist the veteran in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran originally claimed entitlement to service 
connection for a right shoulder disability, residuals of an 
injury to the right index finger, and residuals of frostbite 
of the hands and feet in May 1997.  In conjunction with his 
claims, he submitted copies of his service medical records to 
the RO.  

According to the veteran's service medical records, he was 
seen for possible frostbite in February 1982.  He stated at 
that time that he had been exposed to extreme cold for two 
days and that both of his hands and his right foot were 
swollen.  The examiner noted that the front of the veteran's  
fingers and the thumb side of the veteran's hand (the 
examiner did not identify which hand in either case) were 
swollen, numb, and waxy, with no use.  The right foot was 
also numb, swollen, cold, and waxy.  The examiner's diagnosis 
was possible frostbite and the veteran was referred to the 
dispensary.

The veteran's right foot exhibited moderate swelling of the 
plantar arch and moderate tenderness to the touch at the 
dispensary.  The pulses were intact and there was minimal 
erythema.  The diagnosis was cold weather injury and the 
veteran was admitted for bed rest.  

The veteran stated that his feet were still swollen and the 
toes of his right foot were numb three days after his 
admission to the hospital.  The examiner stated at that time 
that the right foot did not appear swollen and that there was 
a good pulse.  Neurological examination was normal.  The 
assessment was numbness and paresthesia due to cold weather 
injury. 

On Report of Medical History in June 1982, the veteran 
complained of foot trouble and a painful or trick shoulder.  
There was a history of a right shoulder injury one year ago 
without records of actual diagnosis in his chart and the 
veteran was unable to provide any further information.  The 
assessment was right shoulder injury with decreased range of 
motion.  The veteran was referred for an orthopedics 
consultation, but failed to appear.  

The veteran signed a waiver to avoid a separation examination 
in September 1983.

On Report of Medical History in April 1984, the veteran 
denied a painful or trick shoulder and any foot trouble.  
Examination of the upper extremities and feet was normal.

According to Naval Hospital records, the veteran crushed the 
4th finger of his right hand in June 1986 under an ammo can.  
The emergency care and treatment medical record where he 
sought treatment listed him as an ACDUTRA (active duty for 
training) patient.  The examiner noted swelling and 
tenderness.  An x-ray revealed no fracture.  The assessment 
was crush injury distal phalanx 4th finger of the right hand.

A VA outpatient record from October 1996 revealed that the 
veteran complained of pain and numbness in both legs below 
the knees.  Pertinent diagnoses included neuropathy, possibly 
from alcohol.  In November 1996, the veteran complained of 
pain from his knee to his foot for the past one and one half 
years.  The examiner's assessment was paresthesia of the 
lower extremities of unclear etiology, possibly alcohol 
related.  An electromyogram (EMG) and nerve conduction 
studies (NCS) report from November 1996 showed mild, 
asymmetrical sensory motor, predominantly axonal neuropathy.  
The veteran again complained of pain in his right lower leg 
in December 1996.   The diagnosis was leg pain/sensory motor 
neuropathy.  The veteran was again diagnosed as having this 
condition in January 1997.

On neurological evaluation in March 1997, the veteran gave a 
history of pain in his legs and trouble walking.  The exact 
time or manner of onset was uncertain.  His first guess was 
about five years ago, but then he said his right lower 
extremity was bothering him during active service.  He denied 
any upper extremity motor problems or pain.  The examiner's 
impression included possible myelopathy with possible alcohol 
contribution.

A March 1997 VA progress note reveals that the veteran stated 
that the recurring pain that he complained of had its onset 
in the frostbite that he experienced in the service in 1980.  
He stated that the pain had progressed in severity and that 
it caused him to frequently fall down.  The examiner stated 
that there were brisk deep tendon reflexes in the lower 
extremities.  The veteran refused to cooperate sufficiently 
for a valid muscle strength test.  Sensation was intact over 
the lower extremities to vibration, pin, and light touch.  
The examiner noted that an EMG showed signs of peripheral 
neuropathy, but neurology could not pinpoint the cause.  X-
rays of the hips and knees revealed no abnormalities.  The 
diagnosis was peripheral neuropathy.  The examiner stated 
that he could not find evidence of joint disease.  Additional 
diagnoses in the outpatient treatment records include mild 
spastic paraparesis, manifest in tone changes, etiology 
uncertain, questionable alcohol myelopathy.

In an October 1997 letter, the RO advised the veteran that it 
had requested his service medical records from the U.S. Army 
on no less than three occasions without success.  A reply 
from the National Personnel Records Center in October 1997 
indicated that the veteran's records were not on file.

The veteran underwent a VA hand, thumb and fingers 
examination in January 1998 in connection with his claims.  
He denied any specific injury but reported that he did a lot 
of heavy work and now had right shoulder pain and right ring 
finger pain for an unspecified time period.  X-rays of the 
right shoulder were essentially normal, with no fracture, 
subluxation, or evidence of prior injury.  The examiner 
reported that the veteran had mild acromioclavicular (AC) 
degenerative joint disease and tendonitis in his right ring 
finger extensor digitorum communis (EDC).  The examiner also 
stated:

These conditions are most likely not Service 
connected.  The EDC tendonitis is something 
that could have been brought on by any type 
of activity, and especially given his remote 
history of his time in the Army, over 13 
years ago, there is no way to know if his AC 
degenerative joint disease would have had 
anything to do with his time in the Army; and 
given that there is no specific incident to 
tie development of the arthritis to, I would 
have to say that this is not a Service-
connected condition.

On VA spine examination in January 1998, the veteran 
demonstrated some weakness of the hands intrinsic muscles on 
the right upper extremity.  Sensory examination revealed 
tingling paresthesias in the bilateral upper and lower 
extremities in no specifically dermatomal distribution.  The 
examiner noted symptoms suggestive of myelopathy.

In his April 1998 substantive appeal, the veteran stated that 
he had lived with a right shoulder disability, residuals of 
an injury to the right index finger, and residuals of 
frostbite to the hands and feet since his separation from 
service, but had not had the money to continue follow-up 
treatment.


II.  Legal Analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (the Court) has held that 
the second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See 38 
C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. App. 228, 
231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
and 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Service connection for arthritis 
may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.307 and 3.309 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

With regard to a current diagnosis of a right shoulder 
disorder, although the medical evidence is unclear -- the VA 
examiner's diagnosis of mild AC degenerative joint disease in 
January 1998 despite negative x-rays of the right shoulder-- 
the Board concludes that conflicting medical evidence of a 
current diagnosis should not prevent a claim from being 
established as well grounded, but rather such conflicts 
should be resolved or reconciled when the claim is considered 
on the merits.  The medical evidence of record indicates that 
the veteran currently suffers from tendonitis of the right 
ring finger and myelopathy and/or peripheral neuropathy of 
the upper and lower extremities.  Therefore, the Board finds 
that there is sufficient medical evidence of a current 
disability for each of the veteran's claims, and the first 
element of a well-grounded claim has been satisfied in each 
case.

Likewise, the second element has been fulfilled in each of 
these cases.  The veteran's service medical records mention 
that he suffered an inservice injury to his right shoulder 
that resulted in a decreased range of motion.  Therefore, the 
Board finds that there is sufficient evidence of incurrence 
of a injury during service, and the second element of a well-
grounded claim for a shoulder disorder has been satisfied.  

The veteran injured his right ring finger while on active 
duty for training.  Active military service for the purpose 
of determining the second requirement of a well-grounded 
claim for service-connection generally means "any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred or aggravated in 
the line of duty."  38 C.F.R. § 3.6(a) (1998).  The report 
from the Naval Hospital where the veteran sought care for his 
injured finger listed him as an ACDUTRA (active duty for 
training) patient.  Therefore, the second requirement of a 
well-grounded claim for service connection for residuals of a 
right ring finger injury has been met.

Similarly, the veteran suffered from a cold weather injury 
while in the service.  The service medical records detail a 
hospitalization in February 1982 for exposure to cold weather 
conditions.  Therefore, the second requirement of a well-
grounded claim for residuals of frostbite of the hands and 
feet has been met.

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection for any of these 
conditions.  Medical expertise is required to relate present 
disabilities etiologically to the veteran's inservice 
injuries and/or post-service symptoms. 

The veteran has been diagnosed with both right 
acromioclavicular degenerative joint disease and right ring 
finger tendonitis.  However, he has not presented any medical 
evidence that relates these conditions to injuries or 
diseases incurred inservice and/or to the claimed post-
service symptomatology.  Rather, the VA examiner specifically 
stated in the January 1998 examination that the current 
disabilities were not related to inservice injuries or 
diseases.  

Likewise, there are no medical opinions contained in any of 
the veteran's post-service medical records relating his 
current upper and lower extremity problems to his inservice 
cold weather injury.  The veteran has stated on several 
occasions that he has felt pain in his lower extremities 
since the cold weather exposure he endured in the service and 
that he believes that his current problems are the result of 
inservice frostbite.  Presuming this history to be credible 
for the purpose of establishing a well-grounded claim, there 
is still no medical evidence of record of a nexus between the 
present disability, i.e., myelopathy/neuropathy, and the 
post-service symptomatology.  Savage, 10 Vet. App. at 497 
(holding that veteran's own testimony that he sustained a 
back injury in service, walked with a limp ever since, and 
received heat treatments over the years is presumed credible 
for the purpose of establishing a well grounded claim because 
it is not inherently incredible or beyond the competence of a 
lay person to observe.  Continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem).  Medical expertise is required to relate a 
present disability etiologically to the veteran's post-
service symptoms.  However, there are no medical opinions 
contained in any of the veteran's post-service medical 
records relating his current extremity problems to any 
inservice finding or event or to the post-service 
symptomatology.  Thus, there is no medical evidence tending 
to show that any of the injuries the veteran suffered during 
service represented anything other than an acute and 
transitory condition.

Although the veteran may have continuously experienced right 
shoulder, right index finger, and upper and lower extremity 
symptomatology since active service and/or ACDUTRA, there is 
no medical evidence in the record at all tending to show that 
there were underlying chronic disability(ies) which caused 
the symptoms in service and that that underlying 
disability(ies) also has caused all the intermittent 
complaints of symptomatology experienced since service.  
Similarly, there is no medical evidence tending to show that 
the symptoms in service represented chronic disabilities 
rather than acute and transitory conditions.  While the 
veteran has ascribed his current disability(ies) to active 
service, his statements do not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because no medical evidence has been presented or secured to 
render plausible a claim that the current acromioclavicular 
degenerative joint disease, tendonitis of the right ring 
finger, or myelopathy/neuropathy of the upper and lower 
extremities had their onset in service, or that they are the 
result of or related to any disease contracted or injury 
sustained in active military service, the Board concludes 
that these claims are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  Nothing in the record suggests the 
existence of evidence that might well ground the appellant's 
claims.  The Board recognizes that the veteran's service 
organization has requested a remand to request complete 
service medical records from the National Guard.  However, 
there is no indication that the service medical records 
already currently associated with the veteran's file are not 
complete and they document the injuries claimed by the 
veteran.  The RO has attempted on three occasions to obtain 
any additional service medical records without success. 

Moreover, it appears that the veteran may have applied for 
Social Security Administration (SSA) disability benefits in 
1997.  While the RO did not request these records, additional 
development to obtain these records is unnecessary in view of 
the medical evidence currently of record.  There is no basis 
for speculating that such records would produce nexus 
evidence necessary to well ground the veteran's claims.  
Brewer v. West, 11 Vet. App. 228 (1998); see Grivois v. 
Brown, 6 Vet. App. 136, 139-40 (1994) (noting that 
"implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay those 
claims which . . . require adjudication.").  


Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to the veteran's claims under 
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claims not well grounded, service connection 
for a right shoulder disability, residuals of an injury to 
the right index finger, and residuals of frostbite of the 
hands and feet are denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

